85 U.S. 546 (1873)
18 Wall. 546
BOYCE
v.
TABB.
Supreme Court of United States.

*547 Mr. P. Phillips, for the plaintiff in error.
Mr. L.L. Conrad, contra.
*548 Mr. Justice DAVIS delivered the opinion of the court.
If, when the note in question was executed, slavery existed in Louisiana under the protection of law, and contracts relating to it were enforceable in the courts, which is conceded to be the case, the defendant cannot be released from his obligation to pay it by anything which the State has done subsequently. This subject received the careful attention of this court in White v. Hart,[*] and we are satisfied of the soundness of the views there presented. The case of Osborne v. Nicholson[] is also decisive of the last point in the charge. In that case it was held that contracts relating to slaves, valid when made, were not impaired by the thirteenth amendment to the Constitution, and it would serve no useful purpose to restate the argument by which that decision was supported. It is sufficient to say that we have seen no reason to question the correctness of the interpretation given to that amendment in its application to that case.
It is urged on the part of the plaintiff in error, as the highest court in Louisiana has, on grounds of public policy, refused to enforce contracts like this since the abolition of slavery, that the thirty-fourth section of the Judiciary Act of 1789 obliges this court to follow that rule of decision. This is an erroneous view of the obligation imposed by that section on this court, as our decisions abundantly show.[] The provisions of that section do not apply, nor was it intended they should apply, to questions of a general nature not based on a local statute or usage, nor on any rule of law affecting titles to land, nor on any principle which had become a settled rule of property. The decisions of the State courts, on all questions not thus affected, are not conclusive authority, although they are entitled to, and will receive from us, attention and respect.
JUDGMENT AFFIRMED.
NOTES
[*]  13 Wallace, 647.
[]  Ib. 655.
[]  Swift v. Tyson, 16 Peters, 1; Watson v. Tarpley, 18 Howard, 520; Delmas v. Insurance Company, 14 Wallace, 665.